Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161946                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  TRENNIS MOORE and HOWARD MOORE, SR.,                                                                  Elizabeth M. Welch,
  Co-Guardians of HOWARD MOORE, JR.,                                                                                  Justices
  a Legally Incapacitated Person, and TRENNIS
  MOORE, Next Friend of JERRELL K. MOORE,
  Minor, HOWARD S. MOORE, Personal
  Representative of the ESTATE OF JENNIFER
  MOORE, and HOWARD MOORE, SR., Personal
  Representative of the ESTATE OF JAIDYN
  MOORE,
                Plaintiffs-Appellants,
  v                                                                 SC: 161946
                                                                    COA: 353619
                                                                    Washtenaw CC: 20-000197-NI
  DARREN FINDLING, Personal Representative
  of the ESTATE OF SAMANTHA WINCHESTER,
  and BARTON HILLS COUNTRY CLUB OF
  ANN ARBOR,
              Defendants-Appellees.

  ___________________________________________/

         On order of the Court, the application for leave to appeal the July 23, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2021
           a0120
                                                                               Clerk